UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1776 NAME OF REGISTRANT: VANGUARD WELLESLEY INCOME FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD WELLESLEY INCOME FUND ISSUER: 3M COMPANY TICKER: MMM CUSIP: 88579Y101 MEETING DATE: 5/11/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: LINDA G. ALVARADO ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: GEORGE W. BUCKLEY ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: VANCE D. COFFMAN ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: MICHAEL L. ESKEW ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: W. JAMES FARRELL ISSUER YES FOR FOR PROPOSAL #1F: ELECTION OF DIRECTOR: HERBERT L. HENKEL ISSUER YES FOR FOR PROPOSAL #1G: ELECTION OF DIRECTOR: EDWARD M. LIDDY ISSUER YES FOR FOR PROPOSAL #1H: ELECTION OF DIRECTOR: ROBERT S. MORRISON ISSUER YES FOR FOR PROPOSAL #1I: ELECTION OF DIRECTOR: AULANA L. PETERS ISSUER YES FOR FOR PROPOSAL #1J: ELECTION OF DIRECTOR: ROBERT J. ULRICH ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE APPOINTMENT OF ISSUER YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM.
